DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Since the parent application under the title has been fully matured into a patent, therefore the Application 15/122114 (in para. 001 under the title) should be updated to a US patent No. 10187997 issues on January 22, 2019.

Claim Objections
Claims 1, 19 are objected to because of the following informalities:  
“the plurality of contacts are configured to be” (claim 1, lines 11-12, and claim 19, lines 10-11) should be changed to: --“wherein the plurality of contacts are configured to be “--.
“the conductive layer” (in claim 1, line 15 and 18) should be changed to: --”the  at least one conductive layer”--.
“the conductive layer” (in claim 1, line 15 and 18) should be changed to: --"the at least one conductive layer”--.
“the conductive layer” (in claim 19, line 13-14) should be changed to :--” wherein the sputtered conductive layer formed”--.
“the conductive layer” (in claim 19, line 19, and 21) should be changed to: --” the sputtered conductive layer”--.  Appropriate correction is required.
The above are examples of inconsistencies and problematic issues noticed by the Examiner. Applicant is respectfully asked to review the application for any deficiency that may still be present in 
Conclusion
This application is in condition for allowance except for the claim objections of pending claims 1, 3-7, 9-15, 19-22, 24-29, 43-44 (see above). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt